Citation Nr: 0505578	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  01-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii, which denied the 
benefits sought on appeal.

This matter was previously before the Board in August 2003, 
when the Board determined that the matter required a remand 
for additional development.  The development requested in 
that remand is incomplete, and therefore the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

The Board notes that, for good cause shown, namely the 
veteran's advanced age, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


REMAND

The veteran's representative has alleged a Stegall v. West, 
11 Vet. App. 268 (1998) violation, and avers that this 
violation mandates another remand to the RO.  In December 
2004, the veteran's representative stated that the RO had not 
complied with all of the directives of the August 2003 Board 
remand.  The Board agrees with the veteran's representative, 
and will therefore remand the claim again.

The August 2003 Board remand instructed the RO to conduct all 
necessary notice and development in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004), and to thereafter schedule the veteran for a new VA 
psychiatric examination with claims file review, to be 
conducted by a mental health professional who had not 
previously examined the veteran. 

The record reflects that the veteran was afforded a new VA 
psychiatric examination in January 2004, conducted by A.G., 
Ph.D.  In his written report, this examiner noted that he had 
reviewed the contents of the claims file at that time, as 
well as medical records from the VA electronic system.  He 
also stated that there was no record of treatment for mental 
health problems at VA.  In June 2004, the RO returned the 
record to the examiner, in order for him to assess the impact 
of the veteran's PTSD on his ability to obtain and maintain 
gainful employment; the examiner responded with a short 
answer specifically addressing this (and only this) inquiry.  

The veteran's representative first argues that this claim 
must be remanded under Stegall because A.G., Ph.D., the 
mental health professional who conducted the January 2004 VA 
examination, had already evaluated the veteran prior to this 
examination.  The veteran's representative is correct.  The 
Board observes that the claims file contains multiple copies 
of an April 1996 mental health report endorsed by A.G., 
Ph.D., which indicates that the veteran was clinically 
evaluated in order to determine whether he had PTSD.

The veteran's representative further alleges a second Stegall 
violation, noting that the veteran's Vet Center medical 
records, documenting VA mental health treatment from October 
1995 to August 2002, were received in February 2004, after 
the January 2004 VA examination.  The veteran's 
representative points out that in compliance with the Board's 
VCAA instructions, all available current treatment records 
were to be obtained and associated with the claims file prior 
to the VA psychiatric examination.  The veteran's 
representative is also correct that this is a Stegall 
violation.  The Board observes that although the record shows 
that the examiner received the file back in June 2004, there 
is no indication that he reviewed or analyzed the impact of 
the records received in February 2004, and his minimal June 
2004 statement only addressing employability appears to 
confirm the same.  

As to an additional argument from the veteran's 
representative that records from the Pacific Center for PTSD 
were not obtained and associated with the claims file prior 
to VA examination, the Board notes that these records were 
officially requested by VA, using the contact information 
provided by the veteran, in letters dated in February 2004 
and April 2004.  No response, however, was received to these 
requests.  The Board encourages the veteran and his 
representative to attempt to obtain these records, if 
possible, and forward them to VA for consideration.

Finally, the Board notes that the current record of VA mental 
health treatment for the veteran, as contained in the claims 
file, ends as of August 2002.  The RO should accordingly 
contact the Honolulu Vet Center in order to obtain any 
additional records of mental health treatment received by the 
veteran from August 2002 to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED for the following:

1.  The RO should obtain the veteran's 
record of mental health treatment from 
the Honolulu Vet Center, if any, as dated 
from August 2002 to the present.  

2.  After the development requested in 
paragraph no. 1 is complete, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a new psychiatric 
examination, in order to assess the 
current level of impairment from PTSD.  

The claims file must be forwarded to the 
examiner for review in conjunction with 
the examination, and the examination must 
be conducted by a qualified mental health 
professional who has NOT previously 
examined the veteran.  

In the written examination report, the 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by PTSD as 
opposed to any other psychiatric 
disorders found.  The examiner should 
include in the diagnostic formulation an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  The examiner 
should also comment on the impact that 
the veteran's PTSD has on his ability to 
obtain and maintain gainful employment.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development and ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


